UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8178


In Re:   KENNETH EDWARD BARBOUR,

                Appellant.

-----------------------------

CHRISTOPHER GEORGE WASHINGTON,

                Petitioner,

           v.

WALLENS RIDGE STATE PRISON,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Tommy E. Miller, Magistrate
Judge. (2:09-cv-00560-HCM-TEM)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Edward Barbour, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth     Barbour,   a    three-striker            under      the    Prison

Litigation Reform Act, 28 U.S.C. § 1915 (2006), who filed a

28 U.S.C. § 2254 (2006) petition on behalf of a fellow prisoner,

seeks to appeal the district court’s order providing him with

notice    that    signing    pleadings       on    behalf    of     another        may    be

considered     the   unlicensed     practice        of   law,     and     advising       the

fellow prisoner that if he desires to file a § 2254 petition he

must do so personally or through counsel and sign the petition

under penalty of perjury.           This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).             The order Barbour seeks to appeal is

neither    a     final   order    nor   an        appealable      interlocutory          or

collateral     order.       Accordingly,      we    deny    leave       to   proceed     in

forma pauperis, deny Barbour’s motion to expedite a decision in

this appeal, and dismiss the appeal for lack of jurisdiction.

We   dispense     with   oral    argument     because       the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                               DISMISSED




                                         2